726 N.W.2d 422 (2007)
Kelly and Ronald HUNTSMAN, et al., Plaintiffs-Appellees,
v.
GERRISH TOWNSHIP, et al., Defendants, and
Philip Will, et al., Defendants-Appellants.
Docket No. 130068, COA No. 262216.
Supreme Court of Michigan.
February 5, 2007.
On August 11, 2006, the Court directed the Clerk to schedule oral argument on whether to grant the application for leave to appeal the October 6, 2005 order of the Court of Appeals or take other peremptory action. On September 21, 2006 and December 5, 2006, we received stipulations signed by counsel for certain parties agreeing to the dismissal of certain plaintiffs, to the vacation of the order disqualifying Roscommon Circuit Judge Michael Baumgartner, and to the dismissal of this application for leave to appeal if the disqualification order were vacated and Judge Baumgartner reassigned to the case. In light of the stipulations, the order directing the Clerk to schedule oral argument is VACATED, and the application for leave to appeal is DENIED without prejudice to any future motions that the parties may wish to bring in the Roscommon Circuit Court regarding the vacation of the disqualification order and potential reassignment of this case to Judge Baumgartner.